Writ of error brings for review judgment of conviction of the crime of grand larceny.
The chief challenge of the plaintiffs in error is to the sufficiency of the evidence.
We have carefully perused the evidence as reflected by the bill of exceptions and find it entirely ample to support the verdict and judgment.
Other contentions have been fully considered in connection with the record and on the whole record no reversible error is made to appear.
The judgment is affirmed.
So ordered.
TERRELL, C. J., and BUFORD and THOMAS, J. J., concur.
WHITFIELD, P. J., concurs in opinion and judgment.
Justices BROWN and CHAPMAN not participating as authorized by Section 4687, Compiled General Laws of 1927, and Rule 21-A of the Rules of this Court. *Page 53